Citation Nr: 1134552	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  10-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of trauma to the lower lumbar region. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for scoliosis. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral leg disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  January and July 2005 rating denied claims for service connection for residuals of trauma to the lower lumbar region and a bilateral leg condition. 

2.  A February 2006 rating decision denied a claim for service connection for scoliosis. 

3.  Appeals with respect to the claims for service connection for residuals of trauma to the lower lumbar region, a bilateral leg condition, and scoliosis were not perfected to the Board.   

4.  Additional evidence received since the July 2005 and February 2006 rating decisions does not raise a reasonable possibility of substantiating the claims for service connection for residuals of trauma to the lower lumbar region, a bilateral leg condition, and scoliosis. 

CONCLUSIONS OF LAW

1.  The July 2005 and February 2006 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §3.104, 20.302, 20.1103 (2005) 

2.  New and material evidence to reopen the claims of entitlement to service connection for residuals of trauma to the lower lumbar region, a bilateral leg condition, and scoliosis has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in August 2008 prior to the adjudication by the RO that gave rise to this appeal that informed the appellant of the information and evidence necessary to prevail in his claim and was compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).    

As for the duty to assist, the only service treatment report that has been obtained after multiple efforts by the RO is the report from the separation examination.  In this regard, these efforts have included attempts to obtain reports from hospitalization said by the Veteran to have occurred at the base hospital of the Veteran's unit that was located in Germany in 1956.  There is no indication that additional attempts to obtain these records would be fruitful.  Voluminous private and VA clinical records have been obtained, and because new and material evidence has not been received to reopen the claims on appeal, VA examinations addressing these claims are not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  




II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

A January 2005 rating decision denied the Veteran's claims for service connection for residuals of trauma to the lower lumbar region and a bilateral leg condition. These claims were also denied in a July 2005 rating decision.  A February 2006 rating decision, denied the Veteran's claim for service connection for scoliosis.  The Veteran did not perfect an appeal to the Board with respect to the July 2005 or February 2006 rating decisions; as such, they are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §3.104, 20.302, 20.1103 (2005).   

The record at the time of the adjudications above included the report from the October 1956 separation examination which did not reveal back or leg disabilities.  It was the Veteran's contention at that time that he sustained back and leg disabilities as a result of falling in a tank trap during service while stationed in Germany, and claimed that he was hospitalized for such injuries.  However and as indicated above, reports from the claimed hospitalization are not of record.  Also of record were VA outpatient treatment reports dated from 2001 and private clinical records dated from 1996, none of which contained any evidence demonstrating the presence of back or lower leg disabilities that were linked to service.  

In conjunction with his attempt to reopen his claims, the Veteran repeated his asserting that he injured his back and legs during a fall in service while stationed in Germany.  Also submitted were reports from VA outpatient treatment from February 2008 to March 2010, some of which refer to treatment for back pain that radiates to the lower legs associated with spinal stenosis.  None of these reports contain any medical evidence linking a current back or leg disability to service.  In short, as none of the additional medical evidence links a current back or leg disability to service, the type of evidence required for a grant of service connection, it cannot be considered to be material because it does not raise a reasonable possibility of substantiating the claims at issue.   

Finally, even were the unsupported contentions in connection with the claims to reopen asserting an etiologic relationship between current back and leg disability and service be considered new, they are nevertheless not material because it has not been shown that the Veteran has any medical knowledge beyond that of lay persons, and therefore, such contentions could not competently assert such a relationship.  Moray v. Brown, 5 Vet. App. 211 (1993).  As the Board concludes that the Veteran has failed to present sufficient new and material evidence to reopen the claims for service connection for residuals of trauma to the lower lumbar region, a bilateral leg condition, and scoliosis, no further adjudication of these claims is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been received, the claim for service connection for residuals of trauma to the lower lumbar region is not reopened and the appeal is denied. 

New and material evidence having not been received, the claim for service connection for scoliosis is not reopened and the appeal is denied. 

New and material evidence having not been received, the claim for service connection for a bilateral leg disability is not reopened and the appeal is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


